MEMORANDUM OPINION


No. 04-04-00671-CR

Gresilda RODRIGUEZ,
Appellant

v.

State of TEXAS,
Appellee

From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-CR-4644
Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   December 7, 2005

AFFIRMED
            On November 8, 1999, Appellant Gresilda Rodriguez entered a plea of nolo contendere to
the second degree felony of delivery of a controlled substance and the court placed her on deferred
adjudication for a period of six years.  On August 16, 2004, Appellant pled true to violations of
conditions number 4, 16D and 20 of the State’s Motion to Enter Adjudication of Guilt and Revoke
Community Supervision.  More specifically Rodriguez pled true to the failure to obtain and keep
gainful employment in a lawful occupation in violation of condition number 4, failure to provide
verification of documented alcoholic anonymous meetings in violation of condition number 16D and
failure to complete 320 hours of community service restitution in violation of condition number 20. 
The trial court granted the State’s motion to enter adjudication of guilt and found Appellant guilty
of the offense and revoked her community supervision.  
            Appellant’s court-appointed appellate attorney filed a brief containing a professional
evaluation of the record and demonstrating that there are no arguable grounds to be advanced. 
Counsel concludes that the appeal is without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967).  Defendant was informed of her right to review the record. Counsel
provided defendant with a copy of the brief and advised her of her right to file a pro se brief. 
Defendant has not filed a brief.
            After reviewing the record, we agree that the appeal is frivolous and without merit. The
judgment of the trial court is affirmed. Furthermore, we GRANT counsel's motion to withdraw.
Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996, no pet.).
 
                                                                                    PER CURIAM
DO NOT PUBLISH